DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-40 are objected to because of the following informalities:  
In claim 16 line 7, “wherein the toothed ring arranged within” should be changed to --wherein the toothed ring is arranged within-- to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "at least one fan blade" in line 2, but it is unclear if this is the same or different than the “fan blades” in claim 1.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --at least one fan blade of the fan blades--.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 21, 25, 28, 29, 31-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2014/0199155 to Malone.
Malone discloses a fan arrangement, comprising:
a fan (shown in annotated of Fig. 2 below; paragraph [0027]); and
a toothed ring (236) (Fig. 2; paragraph [0027]);
wherein the fan includes a base body, fan blades being premolded on the base body, the fan including an annular region that is on a side of the fan blades facing away from the base body (The method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113), therefore, the limitation of the fan being “premolded” has not been given patentable weight) (shown in annotated of Fig. 2 below),
wherein the toothed ring (236) arranged within the annular region (shown in annotated of Fig. 2 below; paragraph [0027]),
wherein the toothed ring (236) is set apart from the base body (shown in annotated of Fig. 2 below; paragraph [0027]),
wherein radially outer end regions of the toothed ring (236) are not surrounded by the material of the fan (shown in Fig. 2) and the toothed ring (236) is arranged as an integrated part of the fan (once assembled the toothed ring is an integral part of the fan, as shown in Fig. 2),
wherein the fan blades extend in axial and radial directions (shown in annotated of Fig. 2 below; paragraph [0027]),
wherein the toothed ring (236) includes teeth that project radially outwardly (Fig. 3A; paragraph [0037]),

wherein the base body includes a conical region that transitions to a hollow-cylindrical region of the base body in a radially inward direction (shown in annotated of Fig. 2 below),
wherein an axial region covered by the annular region is encompassed by an axial region covered by the fan blades (shown in annotated of Fig. 2 below),
wherein an axial region covered by the toothed ring (236) is encompassed by an axial region covered by the fan blades (shown in annotated of Fig. 2 below),
wherein an axial region covered by the annular region is encompassed by an axial region covered by the base body (shown in annotated of Fig. 2 below),
wherein a radial clearance region covered by the annular region is arranged within a radial clearance region covered by the fan blades (shown in annotated of Fig. 2 below),
wherein the annular region smoothly transitions to at least one of the fan blades and/or each of the fan blades (along the dotted line shown in annotation of Fig. 2 below),
wherein the annular region smooth transitions to at least one of the fan blades and/or each of the fan blades in a rounded manner (shown in annotated of Fig. 2 below), and
wherein the fan has a rounded region as a transition between the fan blades and the annular region, the rounded region having a curvature radius that decreases monotonically, strictly monotonically, in a linear fashion, and/or according to a 
[AltContent: arrow][AltContent: textbox (Rounded Region)][AltContent: connector][AltContent: arrow][AltContent: textbox (Conical Region)][AltContent: textbox (Hollow-Cylindrical Region)][AltContent: textbox (Blades)][AltContent: arrow][AltContent: textbox (Base Body)][AltContent: textbox (Radial Clearance Region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Annular Region)][AltContent: textbox (Axial Region)][AltContent: arrow][AltContent: textbox (Fan)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    740
    283
    media_image1.png
    Greyscale

Annotation of Malone Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22-24, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0199155 to Malone in view of U. S. Patent 6,386,839 to Chuang.
Referring to claim 18, Malone teaches a fan having all the limitations of claim 16, as detailed above, but does not teach the ring set apart from the base body by the fan blades.  Chuang teaches a fan wherein:
a ring (12) is set apart from a base body (central portion of 2) via fan blades (20) (Figures 1 and 2; col. 2 lines 8-40).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Malone with the ring location taught by Chuang (by moving the ring 236 of Malone to the tips of the blades, as taught by Chuang) in order to relocate the speed sensor 234 to the volute wall so that it can pass through a thinner wall which would simplify manufacturing (the volute wall is thinner than the housing wall where the sensor is currently located) and to provide a direct indication of the fan speed.
Referring to claim 22-24, Malone teaches a fan having all the limitations of claim 16, as detailed above, but does not teach blades having a constant wall thickness.  Chuang teaches a fan wherein:
a wall thickness of at least one fan blade (20) is constant in a circumferential direction and/or in a tangential direction, the tangential direction is aligned parallel to a tangential direction extending through a center point of the respective fan blade, and the wall thickness of each fan blade (20) is constant in the circumferential direction and/or in the tangential direction (Fig. 1).

Referring to claim 39 and 40, Malone teaches a fan having all the limitations of claim 16, as detailed above, including wherein a sensor (234) adapted to detect the toothed ring releasably connected to a housing of a motor (202) wherein the sensor (234) is adapted to detect the teeth of the toothed ring (236), and wherein the sensor (234) is connected to the housing of the motor in a torsion-resistant manner (Fig. 2; paragraph [0027]), but does not teach an electric motor drive.  Chuang teaches a fan wherein:
an electric motor including a rotor shaft (3), the fan being connected to the rotor shaft (3) in a torsion-resistant manner (Figures 1 and 2; col. 2 lines 8-40).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Malone with the electric motor taught buy Chuang to allow the fan to operate from multiple power sources, and to allow the fan to operate when the engine is not.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0199155 to Malone in view of U. S. Patent Publication 2009/0027853 to Simofi-Hyes.
Malone teaches a fan having all the limitations of claim 16, as detailed above, but is silent as to the material of the ring.  Simofi-Hyes teaches a fan wherein:
a ring (46, 48, 50) is formed of ferrite, a ferromagnetic material, and/or steel (Fig. 7-9; paragraphs [0048]).
In re Leshin, 125 USPQ 416).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0199155 to Malone in view of U. S. Patent Publication 2015/0176594 to Gebert.
Malone teaches a fan having all the limitations of claim 16, as detailed above, but is silent as to the material of the ring.  Gebert teaches a fan wherein:
a fan, a base body, fan blades, and/or an annular region include a plastic injection-molded part (claim 7).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Malone with the fan, base body and fan blade material taught by Gebert since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Allowable Subject Matter
Claims 20, 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 26, the prior art does not teach a fan comprising all the limitations of claims 16 and 26, but more specifically wherein the toothed ring and the teeth are surrounded by material of the annular region, only radial outer surfaces of the teeth being not covered by the material of the annular region.
With respect to claim 30, the prior art does not teach a fan comprising all the limitations of claims 16 and 30, but more specifically wherein airflow conveyed by the fan passes through between two most proximate fan blades between the annular region and the base body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinsato also teaches a fan comprising a toothed wheel as claimed, but does not provide details of the toothed wheel.  Svarre teaches a fan having a ring, but it is not toothed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746